Filed:  November 4, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
STEVE DOELL,				

	Petitioner,


	v. 						



HARDY MYERS, Attorney General	

for the State of Oregon,			

	Respondent.


(SC S46795)
	En Banc


	On petition to review ballot title.


	Argued and submitted October 19, 1999.


	John A. Bennett, of Bullivant Houser Bailey, P.C., Portland,
argued the cause and filed the petition for petitioner.


	Robert B. Rocklin, Assistant Attorney General, Salem, argued
the cause for respondent.  With him on the answering memorandum
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General.


	PER CURIAM


	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).


		PER CURIAM

		This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioner is an elector who timely submitted
written comments concerning the content of the Secretary of
State's draft ballot title and who therefore is entitled to seek
review of the ballot title certified by the Attorney General. 
See ORS 250.085(2) (setting that requirement).

		We have considered each of petitioner's arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none establishes that the Attorney General's
certified ballot title fails to comply with the standards for
such ballot titles set out in ORS 250.035(2)(a) to (d). 
Accordingly, we certify to the Secretary of State the following
ballot title:

AMENDS CONSTITUTION: RESTITUTION AND MANDATORY LIFE 
IMPRISONMENT WITHOUT PAROLE REPLACE DEATH PENALTY
		RESULT OF "YES" VOTE: "Yes" vote abolishes death
penalty, replaces with restitution and mandatory life
imprisonment without parole.


		RESULT OF "NO" VOTE: "No" vote retains death
penalty, life with or without parole, as sentences for
aggravated murder.


		SUMMARY: Amends Oregon Constitution.  Under
current law, a jury determines whether someone
convicted of aggravated murder is punished by death,
life imprisonment without the possibility of parole, or
life imprisonment with the possibility of parole after
30 years.  Under proposed measure, such a person must
be sentenced to life imprisonment without the
possibility of release or parole; the death penalty
would be abolished; and the person would have to
provide restitution to the people of Oregon (by helping
to pay incarceration costs) and the victim's heirs.


		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).